

116 SRES 790 IS: Supporting efforts to strengthen protection, assistance, and solutions for Venezuelan women and children.
U.S. Senate
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 790IN THE SENATE OF THE UNITED STATESDecember 3, 2020Mr. Menendez (for himself, Mr. Rubio, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONSupporting efforts to strengthen protection, assistance, and solutions for Venezuelan women and children.Whereas over 5,400,000 Venezuelans have been displaced across Latin America and the Caribbean—the world’s second largest displacement crisis—and at least 7,000,000 people inside Venezuela are in need of humanitarian assistance as a result of the country’s ongoing political and economic crisis;Whereas the COVID–19 pandemic is exacerbating the humanitarian crisis in Venezuela, given the country’s weak health infrastructure, and posing particular risks for Venezuelan refugees and migrants such as eviction, loss of livelihoods, border closures and other travel restrictions, lack of access to health care for those without documentation, and gender-based violence;Whereas it is well-recognized that displacement crises—(1)exacerbate pre-existing violence against women and girls;(2)interrupt children’s education and increase their exposure to violence and exploitation;(3)cause major stress and trauma on individuals and families that can have profound effects on mental health and result in significant needs for psychological and social support; and(4)disrupt family and community connections that mitigate against such violence and trauma;Whereas, between 2015 and 2016, maternal mortality rates in Venezuela increased by 65 percent and infant mortality within the first week of life increased by 53 percent, and the dire state of Venezuela’s public health system has compelled women to flee the country in order to give birth;Whereas one-third of Venezuelan households are food insecure, with the greatest risk of adverse nutritional impacts on children, pregnant and lactating women, and the elderly, according to the World Food Program;Whereas the growing prevalence of criminal violence, especially intimate partner violence, and human trafficking, endemic corruption, and impunity in Venezuela has contributed to a significant increase in femicides;Whereas Venezuelan women and girls report an increase in pregnancies of adolescent girls over the past 2 years, including many resulting from sexual violence and coercion;Whereas indigenous women and girls in Venezuela’s border communities face heightened risks of violence as a result of extreme poverty, discrimination, and the encroachment of extractive mining industries on their land;Whereas women and girls fleeing Venezuela face grave threats of sexual violence, exploitation, and trafficking by armed groups operating in border regions, such as the Ejército de Liberación Nacional (ELN), and these threats have grown since COVID-related border closures have forced asylum seekers into unofficial border crossing routes (trochas);Whereas the trafficking of Venezuelan women and children is linked to organized crime and armed groups, which often kidnap girls into trafficking networks in other countries and, in addition, forcibly recruit boys and young men;Whereas, despite the generous policies of host countries, less than half of Venezuelan refugee and migrant children were attending school prior to COVID-related closures, because of lack of documentation to enroll, limited space in public schools, and lack of resources to pay fees;Whereas governments throughout Latin America and the Caribbean have participated in a series of technical meetings to coordinate a regional strategy for the protection and regularization of Venezuelan refugees and migrants—known as the “Quito Process”—and issued a joint declaration in November 2019 that agreed to strengthen measures against human trafficking, gender-based violence, discrimination, and xenophobia, and to establish a regional protection protocol for refugee and migrant children and adolescents; Whereas the United States has committed to strengthen international protection of women and children through the U.S. Strategy on Women, Peace, and Security, which aims to “promote the protection of women and girls’ human rights; access to humanitarian assistance; and safety from violence, abuse, and exploitation around the world”, as well as through the U.S. Government Strategy on Advancing Protection and Care for Children in Adversity; andWhereas the international community has prioritized addressing the issue of gender-based violence in humanitarian contexts by establishing a Safe from the Start initiative, implemented by the Department of State and the United States Agency for International Development: Now, therefore, be itThat the Senate—(1)expresses grave concern for the massive and growing humanitarian needs of Venezuelans, including over 5,400,000 Venezuelan refugees and migrants, with particular concern for the impact of the displacement crisis and the COVID–19 pandemic on women and children; (2)recognizes the many communities across Latin America and the Caribbean that continue to generously receive and host Venezuelan refugees and migrants while also fighting to recover from the COVID–19 pandemic;(3)appreciates participation in the Quito Process by the Governments of Argentina, Brazil, Chile, Colombia, Costa Rica, the Dominican Republic, Ecuador, Guyana, Mexico, Panama, Paraguay, Peru, and Uruguay, and encourages implementation of their commitments to strengthen national processes of documentation and registration and to bolster protections for Venezuelan refugees and migrants subject to gender-based violence, human trafficking, and xenophobia; (4)encourages governments hosting Venezuelan refugees and migrants, as well as international and nongovernmental organizations providing assistance, to ensure that shelter, health care, food assistance, mental health and psychosocial support, and other basic services are accessible to women and children;(5)calls on the international community, including both humanitarian and development actors, to focus greater attention and resources to address the violence, abuse, and exploitation suffered by Venezuelan women and children, including by disaggregating data by sex and age in needs assessments and program reporting; and(6)supports increasing United States diplomatic initiatives and humanitarian assistance to strengthen protections for Venezuelan refugees and migrants and their host communities, with an emphasis on the protection of women and children.